Citation Nr: 0838526	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.

4  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972.  He had additional service in the U.S. Army 
Reserve.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO found that new and material 
evidence had been submitted and reopened the previously 
denied claims for service connection for tinnitus and 
bilateral hearing loss.  However, the RO continued the denial 
of service connection for tinnitus and bilateral hearing 
loss.

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issues have thus been recharacterized 
as presented on the first page of this decision.


FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for 
tinnitus.  The veteran did not appeal this rating decision 
and that decision is now final.

2.  Evidence received since the May 2002 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
a medical opinion documenting an etiological relationship 
between the currently diagnosed tinnitus and the veteran's 
active military service.  This evidence raises a reasonable 
possibility of substantiating the claim.

3.  The medical evidence establishes that the veteran's 
currently diagnosed tinnitus is the result of active military 
service.

4.  A May 2002 rating decision denied service connection for 
bilateral hearing loss.  The veteran did not appeal this 
rating decision and that decision is now final.

5.  Evidence received since the May 2002 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
findings of hearing loss and a medical opinion documenting an 
etiological relationship between the currently diagnosed 
bilateral hearing loss and the veteran's active military 
service.  This evidence raises a reasonable possibility of 
substantiating the claim.

6.  A preponderance of the medical evidence is against a 
finding that the veteran manifests hearing loss.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2002 rating decision is 
new and material and the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Evidence received since the May 2002 rating decision is 
new and material and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Concerning the claims for new and material evidence to reopen 
the claims for service connection for bilateral hearing loss 
and tinnitus, and for service connection for tinnitus, the 
Board is granting these claims.  In light of the favorable 
action taken herein, discussion of whether VA has met its 
duties of notification and assistance is not required, and 
deciding the appeal at this time on those claims is not 
prejudicial to the veteran.

Concerning the claim for service connection for bilateral 
hearing loss, the RO provided the appellant pre-adjudication 
notice by a letter dated in October 2005.  

In addition, the October 2005 letter included an explanation 
of VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed condition existed from service to 
the present time, any treatment records pertaining to the 
claim, and any medical evidence of a current disability.

The March 2006 rating decision and June 2006 statement of the 
case explained the reasons the claim was denied, provided the 
appellant with the relevant regulations for his service 
connection claim, including those governing VA's notice and 
assistance duties.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  A reasonable 
person would have understood from the information that VA 
provided what was necessary to prevail in the claim for 
service connection for bilateral hearing loss, and the 
veteran had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran VA 
examinations, and afforded the appellant the opportunity to 
testify before the Board, which he declined.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the veteran has not contended otherwise.  

The veteran submitted the September 2007 opinion of his 
private treating physician, which was received in September 
2007-within 90 days of the letter certifying the veteran's 
claim to the Board.  The veteran did not provide a waiver of 
agency of original jurisdiction review.  However, the Board 
finds it may proceed without returning the claim to the RO 
for issuance of a supplemental statement of the case, as the 
evidence is not pertinent to the outcome of this claim.  See 
38 C.F.R. § 20.1304.  The statement provides no audiometric 
findings.  The veteran's essential problem in this case is 
that he has not established that he manifests hearing loss 
within the regulatory criteria for hearing loss as governed 
by VA regulations.  The September 2007 statement, although 
providing evidence of a causal link, or nexus, between 
diagnosed hearing loss and military service, does not 
establish that the veteran's hearing loss meets audiometric 
requirements for hearing loss as specified by 38 C.F.R. 
§ 3.385.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material

In a May 2002 rating decision, the RO denied service 
connection for tinnitus and bilateral hearing loss.  Service 
connection for tinnitus was denied because, although the 
condition was diagnosed, the examiner opined it was not the 
result of active military service.  The VA examiner based his 
opinion on the observation that service medical records did 
not substantiate the onset of tinnitus during service and 
revealed normal auditory thresholds.  Service connection for 
hearing loss was denied because VA examination conducted in 
January 2002 did not establish that the veteran evidenced 
hearing loss within the requirements of 38 C.F.R. § 3.385.  
Therefore, the RO determined that service-connection could 
not be warranted for tinnitus or bilateral hearing loss.  

The RO gave notice of the May 2002 rating decision in May 
2002 letter.  The veteran did not appeal this decision and it 
is now final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 2002 rating decision 
includes the statements of the veteran's private 
audiologists, dated in September 2005 and September 2007, and 
a private audiologist report dated in August 2005.  The RO 
reopened both claims in the March 2006 statement of the case 
on the basis of the September 2005 private statement and 
August 2005 audiologist report, but continued the denial of 
service connection for both tinnitus and bilateral hearing 
loss.  The Board concurs with the reopening of the claims.

The September 2005 and September 2007 private audiologist 
statements indicate that the veteran is diagnosed with 
tinnitus and with hearing loss beginning at 4000 Hertz.  Both 
statements proffer the opinion that the currently diagnosed 
tinnitus and hearing loss are the result of acoustic trauma 
sustained during active service.  The audiologist who 
provided the September 2007 statement additionally observed 
that she had reviewed the veteran's service medical records 
in making her opinion.  

The results of private audiological examination referenced in 
the September 2007 statement were not provided and are not of 
record.  The results of private audiologist examination 
conducted in August 2005 shows hearing loss, including pure 
tone threshold at 40 decibels at 4000 Hertz in the right ear.  
The audiologist diagnosed normal hearing in the right ear 
through 3000 Hertz and normal hearing in the left ear through 
4000 Hertz, falling to moderate sensorineural hearing loss 
bilaterally.  Although these results are graphical 
representations of pure tone audiometric threshold findings 
and are not interpreted numerically by the audiologist, 
construing the evidence in the light most favorable to the 
veteran, such findings meet the criteria under 38 C.F.R. 
§ 3.385.

This evidence is new in that it was not previously for 
record.  

This evidence establishes that the veteran has been diagnosed 
with tinnitus, and evidenced hearing loss within the meaning 
of 38 C.F.R. § 3.385, and that these diagnosed conditions 
have been found to be etiologically linked to his active 
service.  This evidence is therefore also material.

Accordingly, reopening the claim for service connection for 
tinnitus and bilateral hearing loss is warranted.

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Tinnitus

Tinnitus was diagnosed in VA examinations dated in January 
2002, February and October 2006, and by private statements 
proffered in September 2005 and 2007.  The private 
audiologists concluded in September 2005 that the veteran's 
manifested tinnitus was more likely than not the result of 
extensive machine gun and helicopter noise exposure during 
active service.  The private audiologist in September 2007 
noted that the veteran exhibited hearing loss beginning at 
4000 Hertz and opined that the diagnosed tinnitus was at 
least as likely as not caused or contributed to by his 
exposure to excessive noise levels from helicopter engines as 
well as machine gun fire during his active service.  The 
audiologist specifically stated that she had reviewed the 
veteran's service medical records in arriving at this 
opinion, and that she based her opinion on findings of normal 
hearing acuity during active service based on an absence of 
tests conducted above the level of 4000 Hertz.  

In January 2002, the VA examiner stated he had reviewed the 
veteran's claims file and that it was his opinion that the 
record did not substantiate that tinnitus had its onset 
during active service because the records showed no 
complaints of or findings of tinnitus during active service, 
or for more than 10 years following his discharge from 
service.  In February and October 2006, the same examiner who 
conducted the January 2002 VA examination reviewed the claims 
file, including the September 2005 private audiological 
opinion, and concluded that, despite the veteran's documented 
exposure to acoustic trauma during active service-which 
included serving as a helicopter crew chief gunner and in 
combat-his currently manifested tinnitus was not the result 
of active service.  The examiner's rationale was that 
tinnitus caused by acoustic trauma normally occurs at the 
time of the trauma, not years later.  The examiner further 
commented that the September 2005 private opinion could not 
be regarded as sufficient, as it provided no rationale and 
was not informed by review of the records.  

Service personnel records reflect that the veteran served as 
a helicopter and aircraft repairman.  He served in Vietnam 
and received the Army Commendation Medal and Aircraft Crewman 
Badge, as well as an Air Medal with Numeral 8.  The citation 
for his Air Medal documents that he served in support of 
combat ground forces in Vietnam, participating in more than 
25 aerial missions over hostile territory.  His averred 
exposure to acoustic trauma is therefore consistent with the 
nature of his duties.  

The examiner who conducted the February and October 2006 VA 
examinations stated he reviewed the veteran's claims file.  
However, the September 2007 opinion-which did provide a 
rationale and was informed by review of the veteran's service 
medical records-was not of record at the time of the 
February and October 2006 VA examinations.  

The record thus contains informed opinions for and against a 
finding that the veteran's tinnitus is the result of active 
service.  The evidence is thus in equipoise, the benefit of 
the doubt goes to the veteran, and service connection for 
tinnitus is warranted. See 38 C.F.R. § 3.102.

Bilateral Hearing Loss

Hearing loss has been diagnosed by private audiological 
statements dated in September 2005 and 2007, and by a private 
audiological test dated in August 2005.  As above noted, the 
private, August 2005 audiology test showed a pure tone 
threshold at 4000 Hertz at 40 decibels.  The audiologist 
diagnosed normal hearing in the right ear through 3000 Hertz 
and normal hearing in the left ear through 4000 Hertz, 
falling to moderate sensorineural hearing loss bilaterally.  
However, these results are graphical representations of pure 
tone audiometric threshold findings and are not interpreted 
numerically by the audiologist.  It is therefore not possible 
to determine without resort to medical interpretation-
something Board is not free to do-that such findings meet 
the criteria under 38 C.F.R. § 3.385.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Even assuming, without finding, that this single graphical 
representation demonstrates a finding of hearing loss, VA 
audiometric tests have consistently found hearing that is 
within normal limits as defined by the criteria.  VA 
examinations conducted in January 2002, and in February and 
October 2006 failed to show hearing loss within the meaning 
of 38 C.F.R. § 3.385.  Rather, pure tone thresholds were 
measured as follows:

Jan 2002
HERTZ

500
1000
2000
3000
4000
RIGHT
--
15
10
10
30
LEFT
--
10
10
10
15

Average pure tone threshold was calculated at 16 decibels in 
the right ear, and 11 in the left ear.  Speech audiometry was 
measured at 100 percent, bilaterally.

Feb 2006
HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
10
35
LEFT
10
15
15
10
20

Average pure tone threshold was calculated at 19 decibels in 
the right ear, and 15 in the left ear.  Speech audiometry was 
measured at 100 percent, bilaterally.

Oct 2006
HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
15
15
15
15
20

Average pure tone threshold was calculated at 18 in the right 
ear, and 16 in the left ear.  Speech audiometry was measured 
at 96 percent, bilaterally.

None of the VA audiological test results meet the criteria 
for a hearing loss disability as defined under 38 C.F.R. 
§ 3.385.

In the absence of any findings of a hearing loss disability 
within the meaning of the criteria, there can be no service 
connection for a hearing loss disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Although private medical records show a finding of hearing 
loss in the veteran's right ear, three VA audiology tests 
conducted over a four-year period do not show the veteran's 
hearing loss meets the criteria for a hearing loss disability 
for VA purposes. The auditory threshold is not 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz; the auditory thresholds are not 26 decibels or greater 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz; and speech recognition scores using the 
Maryland CNC Test are not less than 94 percent. 38 C.F.R. § 
3.385.

The criteria for a hearing loss disability have not been met; 
there is no doubt to be resolved; and service connection for 
bilateral hearing loss is not warranted. 


ORDER

The previously denied claim for service connection for 
tinnitus is reopened.

Service connection for tinnitus is granted.

The previously denied claim for service connection for 
bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


